               Case 2:16-cv-01802-SB Document 56 Filed 04/06/21 Page 1 of 2

 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8                                  AT SACRAMENTO
 9
10 ALEXIA HERRERA, individually and on             No. 2:16-CV-01802-SB
11 behalf of all others similarly situated,
12        Plaintiff,                               ORDER VACATING BRIEFING
13        v.                                       DEADLINES AND SETTING
14 ZUMIEZ, INC., and DOES 1 through 10,            STATUS CONFERENCE
15 inclusive,
16        Defendants.
17
18        Before the Court is the parties’ Joint Stipulation to Vacate Briefing Schedule
19 Pending Mediation, ECF No. 55. The stipulation was considered without oral
20 argument. Plaintiff is represented by Cody Kennedy and Stanley Saltzman.
21 Defendant is represented by Nathan Austin and Evan Beecher.
22        The parties state that they have scheduled a mediation in this case for June
23 23, 2021. Thus, the parties request that the Court vacate the briefing deadlines for
24 class certification pending mediation. The parties also request that the Court set a
25 status conference a month after the mediation date to set a new briefing schedule,
26 depending on the outcome of the mediation. The Court finds good cause to accept
27 the stipulation.
28 //
   ORDER VACATING BRIEFING DEADLINES AND SETTING STATUS
   CONFERENCE # 1
               Case 2:16-cv-01802-SB Document 56 Filed 04/06/21 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.       The parties’ Joint Stipulation to Vacate Briefing Schedule Pending
 3 Mediation, ECF No. 55, is accepted and entered into the record.
 4        2.       All briefing deadlines are VACATED.
 5        3.       The Court sets a status conference for July 22, 2021 at 9:30 a.m. by
 6 telephone. The parties shall call the Court’s toll-free conference line at (888) 636-
 7 3807 and enter access code 8839796. The parties shall follow the automated
 8 instructions to ensure that they are added to the conference in a timely manner.
 9        4.       On or before July 12, 2021, the parties shall submit a joint status
10 certificate, indicating the status of the case and proposing a new briefing schedule
11 if necessary.
12        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
13 and forward copies to counsel.
14        DATED this 6th day of April 2021.
15
16
                             ___________________________________
17                                     Stanley A. Bastian
18                                 United States District Judge

19
20
21
22
23
24
25
26
27
28
     ORDER VACATING BRIEFING DEADLINES AND SETTING STATUS
     CONFERENCE # 2
